Citation Nr: 1508906	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  13-11 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J.M.

ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to July 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015 a videoconference hearing was held before the undersigned; a transcript is in the record.  

The issues of entitlement to a total disability rating based on individual unemployability due to service-connected disability has been raised by the record (in a May 2009 statement) but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss and entitlement to a rating in excess of 30 percent for PTSD are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran has tinnitus which is reasonably shown to have had its inception in service, and persisted since.  




CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA redefined VA's duties to notify and assist a VA claimant in the development of a claim.  It applies in the instant case.  However, as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records (STRs) are silent regarding tinnitus.  

The Veteran's discharge certificate shows he was awarded the Purple Heart Medal and a Combat Infantryman Badge.

On September 1969 VA ear, nose and throat examination, the Veteran reported exposure to combat noise in service.  

VA outpatient treatment records show that in October 2002 the Veteran reported he had constant, mild tinnitus, and reported a history of exposure to noise in service.  

On October 2005 VA audiological evaluation tinnitus was not noted.  

On April 2010 VA audiological evaluation the Veteran reported that during service he had daily exposure to gunfire and occasionally to mortar fire.  He described two instances when a grenade went off at close range and blew his helmet off, resulting in tinnitus for a few days.  He reported he worked for 10 years as a machinist with extensive, protected noise exposure.  He stated tinnitus was intermittent in service and became constant shortly after service.  The examiner could not provide an opinion regarding the onset of tinnitus (she indicated she did not have the Veteran's service records).

On November 2010 VA audiological evaluation, the Veteran again described his exposure to noise during service and postservice.  He reported longstanding, constant tinnitus.  He stated the tinnitus was intermittent in service, and had become constant for at least the previous 25 years.  The examiner concluded it was less likely as not that tinnitus was caused by or the result of in-service noise exposure.  She noted there was no report of ringing in the ears in service and the Veteran denied tinnitus on the 2005 VA examination.  Thus, there was little evidence to support the claim of tinnitus.  She added her opinion was based on the evidence reviewed, an interview with the Veteran and her clinical expertise.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).

On longitudinal review of the record the Board finds that it reasonably supports the Veteran's allegation that his tinnitus had its inception in service (during combat) and has persisted since, warranting (particularly in light of the relaxed evidentiary standards for establishing incurrence of a disability in combat afforded under 38 U.S.C.A. § 1154(b)) the award of service connection for such disability.  The Board acknowledges that the Veteran's STRs do not note tinnitus in service.  However, given the nature of the disability (and that the Veteran has consistently reported that initially it was intermittent-and became persistent after service), it is entirely plausible, indeed expected that would have overlooked mentioning such complaint in light of the fact that he had much more serious concerns, including a left shoulder shell fragment wound (for which he received a Purple Heart medal).  It does not escape the Board's attention that he thought combat noise trauma sufficiently significant so as to mention it on VA examination soon after service discharge in 1969.  While the November 2010 VA examiner apparently rejected the Veteran's accounts of onset of tinnitus in service and persistence since, noting that the Veteran denied tinnitus on 2005 examination, the Board observes that a denial of tinnitus on one occasion is not inconsistent with an allegation that the tinnitus was present over a lengthy period of time that includes the specific occasion of the denial.  Given the Veteran's undisputed exposure to combat noise trauma, and the Board's finding his accounts to be credible,  and resolving any remaining reasonable doubt in his favor as required, the Board finds that service connection for tinnitus is warranted.  

ORDER

Service connection for tinnitus is granted.


REMAND

Service connection for bilateral hearing loss was originally denied by an unappealed June 1970 rating decision on the basis that such disability was not shown.  It was denied again by an unappealed November 2005 rating decision on the basis such disability was unrelated to service.  In connection with the instant claim to reopen, the Veteran testified during the January 2015 videoconference hearing before the undersigned, that he believed he was tested for his hearing in the late 1970's.  Such records must be sought (even before consideration of whether the claim should be reopened), as they are constructively of record, and alleged to be pertinent to the claim of service connection for bilateral hearing loss.

Furthermore, the current record is incomplete with respect to the matter of the rating for PTSD.  Specifically, the Veteran testified at the January 2015 hearing that he is on VA- prescribed medication for PTSD, reflecting ongoing VA treatment (records of which are pertinent, constructively of record, but currently not included in the record).  

In addition, the Veteran's most recent VA examination for PTSD was in November 2010; he alleges, in essence, that it has increased in severity since.  In light of the allegation of worsening, and the length of the intervening period since the Veteran was last examined, a contemporaneous examination is indicated.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify any (and all) providers of evaluation and/or treatment he has received for hearing loss since his discharge from service, and for PTSD since 2010, and to submit authorization forms for VA to secure records of any such private evaluations and treatment.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.  This development should specifically include an exhaustive search for the records of the alleged evaluation/ treatment he received for hearing loss at a VA facility (possibly in La Jolla) in the late 1970's.   If such records cannot be located (or have been destroyed), it should be so noted in the record; the Veteran should be so advised; and the scope of the search should be noted in the record.

2.  After the development ordered above is completed, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the current severity of his PTSD.  The entire record must be reviewed by the examiner in conjunction with the examinations.  The examiner should describe all findings in detail noting the presence or absence (and severity) of all symptoms listed in the criteria for ratings above 30 percent in38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (and any other symptoms found, but not listed in the General Rating Formula).

The examiner should include rationale with all opinions.

3.  If deemed indicated following the development ordered above, (i.e., if additional records-not previously considered- received suggest the Veteran's hearing loss may be related to his service) the AOJ should arrange for an audiological evaluation of the Veteran  to determine the likely etiology of his bilateral hearing loss (in particular if there is a nexus to his combat service).  

If  an examination is conducted, the examiner must include rationale with the opinion offered.

4.  The AOJ should then review the record and readjudicate the claims of service connection for bilateral hearing loss (to reopen such claim) and seeking an increased rating for PTSD.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


